Citation Nr: 0425805	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  03-05 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for service-connected lumbar spine strain. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from December 1995 to 
March 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in December 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boise, Idaho, which granted service connection 
for lumbar spine strain and assigned a noncompensable 
disability rating for the period of claim from October 25, 
2001.  In a subsequent rating decision in February 2002, the 
RO granted a 10 percent initial disability rating, effective 
from October 25, 2001.  In March 2002, the veteran entered 
notice of disagreement with the 10 percent initial disability 
rating assigned by this decision; the RO issued a statement 
of the case in July 2002; and the veteran entered a 
substantive appeal, on a VA Form 9, which was received in 
February 2003. 


FINDINGS OF FACT

1.  All evidence necessary to decide the initial rating claim 
on appeal has been obtained; the RO has notified the 
appellant of the evidence needed to substantiate the claim 
addressed in this decision, obtained all relevant evidence 
designated by the appellant, and provided VA medical 
examinations and opinions in order to assist in 
substantiating the claim for VA compensation benefits.

2.  For the entire period of claim, the veteran's service-
connected lumbar spine strain has manifested characteristic 
pain on motion, and not more than slight limitation of motion 
of the lumbar spine; for the entire period of claim, the 
veteran's service-connected lumbar spine strain did not 
manifest disability that more nearly approximated moderate 
limitation of motion of the lumbar spine.   

3.  For the period of claim from September 23, 2003, the 
veteran's service-connected lumbar spine strain manifested 
105 degrees in flexion, a combined range of motion of the 
thoracolumbar spine of 240 degrees, and no muscle spasm, 
guarding, or localized tenderness; for the period of claim 
from September 23, 2003, the veteran's service-connected 
lumbar spine strain did manifest forward flexion of the 
thoracolumbar spine greater than 60 degrees, and the combined 
range of motion of the thoracolumbar spine was greater than 
120 degrees; and there was no muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis. 


CONCLUSION OF LAW

An initial disability rating in excess of 10 percent for 
service-connected lumbar spine strain is not warranted for 
any period of the claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5292, 5295 (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (from September 23, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), enacted 
during the pendency of this appeal, requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  VAOPGCPREC 11-2000 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment and, in the present case, compliance is required 
with the notice and duty to assist provisions contained 
therein.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 
38 C.F.R. § 3.159(b) (2003).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5) (2003).  

In the rating decision, statement of the case, and 
supplemental statements of the case, the RO advised the 
veteran of what must be demonstrated to establish a higher 
initial disability rating for his service-connected lumbar 
spine strain.  An April 2003 RO letter notified the veteran 
what must be demonstrated to establish a higher initial 
disability rating for his service-connected lumbar spine 
strain, and advised the veteran that VA would request any 
information or evidence the veteran wanted VA to obtain, 
including any medical evidence from his doctors about which 
he told VA, and requested the veteran to provide information 
regarding medical treatment; the RO sent a VA Form 21-4142 
(Authorization and Consent to Release Information to VA) for 
this purpose.  In a July 2003 letter to the veteran, the RO 
specifically requested the veteran to either provide 
chiropractic record that he had previously mentioned or to 
provide VA with a release to obtain these records for him, 
and requested the veteran to more specifically identify 
medical records.  In an August 2003 supplemental statement of 
the case, the RO provided the veteran with a copy of the VCAA 
regulations.  Thus, the veteran has been advised which 
portion of evidence is to be provided by him and which 
portion VA will attempt to obtain in accordance with 
38 U.S.C.A. § 5103(a).  These documents show that the 
appellant was notified of the evidence needed to substantiate 
his claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio, 
16 Vet. App. at 183. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004)), the U.S. Court of Appeals for 
Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal; however, the original RO decision that is the 
subject of this appeal was entered in December 2001, before 
the enactment of VCAA.  Obviously, VA could not have informed 
the veteran of law that did not yet exist.  Moreover, in 
Pelegrini II, the Court also made it clear that where, as in 
this case, notice was not mandated at the time of the initial 
RO decision, the RO did not err in not providing such notice 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) because an initial RO decision had already 
occurred.  See also VAOPGCPREC 7-2004. 

VCAA requires that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  See Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  While the notice provided to the appellant in April 
2003 was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
a supplemental statement of the case was provided to the 
appellant.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notices provided to the 
appellant do not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his service 
connection claim.  In the April 2003 letter, the RO asked the 
veteran to inform the RO about any additional information or 
evidence that he wanted the RO to obtain, and specifically 
requested the veteran to "Send any treatment records 
pertinent to your claimed condition(s)."  A July 2003 letter 
specifically requested the veteran to either provide 
chiropractic records that he had previously mentioned or to 
provide VA with a release to obtain these records for him, 
and requested the veteran to more specifically identify 
medical records.  In a letter informing him that his appeal 
had been certified to the Board, the RO informed him that he 
could submit additional evidence concerning his appeal within 
90 days of the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  In 
the case of the veteran's claim, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  See Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The Board finds that the RO has obtained, or made 
reasonable efforts to obtain, all records or other evidence 
that might be relevant to the appellant's claim.  VA has 
obtained all service medical records and all indicated post-
service medical records.  VA has provided the veteran VA 
compensation examinations in January 2002 and August 2003, 
including medical opinions regarding the current level of 
disability.  Accordingly, the Board finds that no further 
notice to the veteran or assistance in acquiring additional 
evidence is required by the new statute and regulations.  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case, there has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  

II.  Initial Rating of Lumbar Spine Strain

On October 25, 2001, the veteran's claim for service 
connection for lumbar spine strain was received at the RO.  
In a December 2001 rating decision on appeal, the RO granted 
service connection for lumbar spine strain, finding that the 
veteran's current lumbar spine strain, with low back pain, 
was related to a low back strain injury in service in 
December 1997 while lifting a missile.  In a subsequent 
rating decision in February 2002, the RO granted a 10 percent 
initial disability rating, effective from October 25, 2001.  
The veteran appealed the initial rating assignment.  Because 
this is an appeal from an initial grant of service connection 
and originally assigned rating, separate ratings may be 
assigned for separate time periods; that is, appellate review 
must consider the applicability of "staged ratings" based 
upon the facts found during the time period in question.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).

During the course of this appeal the regulations for rating 
disabilities of the spine were twice revised effective 
September 23, 2002, and effective September 26, 2003.  See 67 
Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 
27, 2003).   Therefore, adjudication of the initial rating 
claim for lumbar spine strain must also include consideration 
of both the old criteria (for the entire period of claim) and 
the new criteria (for the period of claim from September 23, 
2003).

Prior to September 2002, the Rating Schedule provided ratings 
for limitation of motion of the lumbar spine when limitation 
was slight (10 percent), moderate (20 percent), or severe (40 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5292 (effective 
before September 23, 2002).  Prior to September 2002, the 
Rating Schedule, for lumbosacral strain, ratings were 
provided when there was evidence of characteristic pain on 
motion (10 percent), muscle spasm on extreme forward bending 
with loss of lateral spine motion, unilateral, in a standing 
position (20 percent), or listing of the whole spine to the 
opposite side with a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (40 percent).  See 38 
C.F.R. § 4.71, Diagnostic Code 5295 (effective before 
September 23, 2002).  

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (Lumbosacral or cervical strain).  38 C.F.R. § 
4.71a, The Spine (effective from September 23, 2003).  The 
September 2003 regulation amendments provide a General Rating 
Formula for Diseases and Injuries of the Spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

For unfavorable ankylosis of the entire spine (100 percent);
For unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent);
For unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine (40 percent);
For forward flexion of the cervical spine to 15 degrees or 
less, or favorable ankylosis of the entire cervical spine (30 
percent);
For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or the 
combined range of motion of the cervical spine not greater 
than 170 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis (20 
percent); and
For forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees, or forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees, or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent or more of 
the height (10 percent).  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (effective 
from September 23, 2003).

Diseases and injuries of the spine should be rated upon any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1).  For VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (2). 

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3). 

Range of motion measurement are to be rounded off to the 
nearest five degrees. 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (4).  For VA compensation 
purposes, unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.  38 
C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (5).  Disability of the thoracolumbar and 
cervical spine segments are to be separately evaluated, 
except when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (6). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a) Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.).
(b) More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).
(c) Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.).
(d) Excess fatigability.
(e) Incoordination, impaired ability to 
execute skilled movements smoothly.
(f) Pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of 
station, disturbance of locomotion, 
interference with sitting, standing and 
weight-bearing are related 
considerations.  

38 C.F.R. § 4.45. 

After a review of all the evidence of record, the Board finds 
that, under the old rating criteria in effect prior to 
September 2003, for the entire period of claim, the veteran's 
service-connected lumbar spine strain has manifested 
characteristic pain on motion as contemplated by a 10 percent 
rating under Diagnostic Code 5295, and, with consideration of 
painful motion, slight limitation of motion of the lumbar 
spine, as contemplated by a 10 percent rating under 
Diagnostic Code 5292.  At a January 2002 VA examination, the 
veteran reported that his back pain had become more severe 
since June 2001; and clinical findings included flexion to 90 
degrees, extension to 25 degrees with pain, lateral flexion 
on the right to 25 degrees and on the left to 30 degrees, and 
rotation to 10 degrees on each side, with straight leg 
raising to 50 on the right and 40 on the left that did not 
produce back pain.  At an August 2003 VA examination, 
clinical findings included no pain with flexion to 105 
degrees, extension to 25 degrees, lateral bending to 25 
degrees bilaterally, seated rotation of 30 degrees 
bilaterally, and straight leg raising to 105 degrees.  

The Board further finds that a rating in excess of 10 percent 
is not warranted for any period of the claim because the 
veteran's service-connected lumbar spine strain did not for 
any period of the claim manifest disability that more nearly 
approximated moderate limitation of motion of the lumbar 
spine, as contemplated by a 20 percent rating under 
Diagnostic Code 5292.  With regard to considerations of 
additional limitation of motion or function due to pain, 
weakness, or fatigability, the VA examiner in August 2003 
specifically indicated that there was neither more nor less 
movement than normal, there was no weakened movement, no 
excess fatigability, no incoordination, and no pain on 
movement, but only the subjective pain the veteran reported 
at the VA examination.  The examiner indicated chronic low 
back pain by report.  The record reflects that the veteran 
had flexion to 105 degrees with no complaints of pain, with 
pain on extension to 25 degrees, but without other 
significant notations of pain on motion testing.

A rating in excess of 10 percent also is not warranted under 
Diagnostic Code 5295 because the veteran's lumbar spine 
strain did not manifest muscle spasm on extreme forward 
bending, or unilateral loss of lateral spine motion in the 
standing position, as contemplated by a 20 percent rating.  
At a January 2002 VA examination, the clinical findings 
specifically included no tenderness of the back; no findings 
of muscle spasm with lumbar flexion to 90 degrees; and 
lateral flexion to 25 degrees on the right and 30 degrees on 
the left.  The subjective complaints included pain on bending 
to tie shoes, and pain with backward extension.  February and 
March 2003 treatment entries reflect a clinical finding of no 
muscle spasm.  At an August 2003 VA examination, the veteran 
reported that he did not have tenderness in the lumbar 
muscles.  Clinical findings included no spasm or 
hypertonicity, with lumbar spine flexion to 105 degrees 
without pain, extension to 25 degrees, lateral bending 25 
degrees bilaterally, seated rotation of 30 degrees 
bilaterally, and straight leg raising negative to 105 
degrees.  For these reasons, the Board finds that a rating in 
excess of 10 percent is not warranted under the old rating 
criteria for any period of the claim.  

For the period of claim from September 23, 2003, the 
veteran's service-connected lumbar spine strain manifested 
105 degrees in flexion; a combined range of motion of the 
thoracolumbar spine of 240 degrees; and no muscle spasm, 
guarding, or localized tenderness.  As a 10 percent rating 
under Diagnostic Code 5237 contemplates forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees, or a combined range of motion of the 
thoracolumbar spine less than 120 degrees, or muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour, the Board finds that the 
criteria for a rating in excess of 10 percent for the period 
of claim form September 23, 2003, have not been met.  

The Board finds that, for the period of claim from September 
23, 2003, the veteran's service-connected lumbar spine strain 
did not manifest forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine less 
than 120 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  Based 
on this evidence, the Board finds that the criteria 
(Diagnostic Code 5237) for a rating in excess of 10 percent 
for the period of claim from September 23, 2003, have not 
been met.  For these reasons, the Board finds that for the 
entire period of the claim a preponderance of the evidence is 
against the veteran's claim for a higher initial disability 
rating than 10 percent for service-connected lumbar spine 
strain.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5295 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (after September 23, 2003).  

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  

In this case, there has been no showing that the veteran's 
service-connected lumbar spine strain has independently 
caused marked interference with employment, necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards for rating such 
orthopedic disability for any period during the pendency of 
the claim.  The applicable rating criteria specifically 
contemplate ratings based on all the veteran's 
symptomatology, including back pain and claims of limitation 
of motion, including due to painful or weakened movement.  
The new rating criteria additionally contemplates ratings 
based on range of motion measures, combined ranges of motion, 
and specific clinical findings.  Under these circumstances, 
in the absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal; however, as the preponderance of the 
evidence is against the veteran's claim, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this issue on that 
basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102. 


ORDER

An initial disability rating for service-connected lumbar 
spine strain in excess of 10 percent is denied. 


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



